Citation Nr: 1124735	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include secondary to service-connected knee disorders.

2.  Entitlement to service connection for a bilateral foot disability, to include secondary to service-connected knee disorders.

3.  The propriety of the initial 10 percent rating assigned for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO), which denied service connection for bilateral ankle and foot disability.  By rating decision dated in October 1998, service connection for right knee arthritis was granted, and the Veteran appealed the assigned initial 10 percent disability evaluation.  In May 2000, the Board denied the service connection claims, and remanded the increased rating claim.  The Veteran appealed the denial, and in March 2001, the United States Court of Appeals for Veterans Claims (Court) remanded those claims.  Thereafter, the Board remanded the case in October 2001.

In November 2005, the Board denied all issues.  The appellant again appealed.  In February 2007, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in February 2007, the Court granted the Motion, vacated the November 2005 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.  

In September 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO started the additional development directed but did not complete it, and the case was returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Board will not repeat here the development directed in the September 2008 remand, as it may be reviewed in that document.  The claims file reflects efforts by the AMC/RO to obtain the VA medical records noted in the September 2008 remand, as well as an examination request.  It appears, however, that the case was returned to the Board prematurely after clarification of the Veteran's representation.  There is no subsequent documentation related to the VA records requested, an examination report, or a supplemental statement of the case, in the claims file.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ensure that all development directed in the September 2008 remand is completed as previously directed.

2.  Then review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should then be returned to the Board for further appellate consideration, if all is in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


